Appeal Dismissed and Memorandum Opinion filed September 14, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00295-CV

  LIVE OAK UNITS, LLC, ERIC DARNELL HOPKINS AND SHEILA A.
                     TENISON, Appellants
                                        V.

  GARY FLEMING, TRUSTEE OF TEXAS QUEST FUNDING TRUST -
           GF112211-107, 108, 109, AND 110, Appellee

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-41906

                         MEMORANDUM OPINION

      This appeal is from a judgment signed April 12, 2020. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellants did not make arrangements to pay for the record.

      On June 14, 2021, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No response was filed. On
August 10, 2021, appellants were ordered to provide this court with proof of
payment for the record on or before August 25, 2021. See Tex. R. App. P. 35.3(c).
In the order, the court notified appellant that failure to comply with the court’s
order would result in dismissal of the appeal. See Tex. R. App. P. 37.3(b). No
response was filed.

      Appellant has not provided this court with proof of payment for the record.
We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                        2